811 F.2d 606
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Beulah HICKMAN, (Widow of Sam Hickman), Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, U.S.Department of Labor, Benefits Review Board, Respondents.
No. 86-3931.
United States Court of Appeals, Sixth Circuit.
Dec. 23, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Rule 15(a), Federal Rules of Appellate Procedure, provides for review of an administrative agency order within the time prescribed by applicable law.  The provisions for appeal from a decision in cases arising under the Black Lung Benefits Act, 30 U.S.C. Sec. 932(a) are set forth in the Longshoreman's and Harbor Workers' Compensation Act, 33 U.S.C. Sec. 921(c).  Section 921(c) provides in relevant part that any person adversely affected by a final order of the Benefits Review Board may obtain review of that order within 60 days in the appropriate United States Court of Appeals.  Rule 26(b), Federal Rules of Appellate Procedure, prohibits a court of appeals from enlarging the time for appeal from an administrative agency order.


3
It appears that the Benefits Review Board's (Board) final decision was entered on June 19, 1986.  Petitioner's former attorney by letter on July 15, advised the Board that she wished to appeal.  The Board received the letter on July 23.  On September 11 the letter was received by the clerk's office for the United States Court of Appeals for the Eleventh Circuit who advised the Board to forward it to this Court.  The letter was finally received by this Court on October 10, 1986, 53 days late.  The Court is without jurisdiction to entertain the appeal.  Blevins v. Director, Office of Workers' Compensation, 683 F.2d 141, 142 (6th Cir.1982).


4
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(d)(1), Rules of the Sixth Circuit.